Citation Nr: 0217869	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-09995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee 
disability.

(A separate Board decision will address issues of 
entitlement to higher ratings for a right knee disability 
and a cervical spine disability.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1997.  This case comes to the Board of Veterans' Appeals 
from an April 2000 RO decision which denied service 
connection for a left knee disability.

The Board, pursuant to 38 C.F.R. § 19.9, is undertaking 
development of the evidence on additional issues of 
entitlement to higher ratings for a right knee disability 
and a cervical spine disability.  When that development is 
completed, the Board will issue a separate decision on 
those issues.


FINDING OF FACT

The veteran has a left knee disability which began during 
his active service.


CONCLUSION OF LAW

A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty for over 22 years, from 
June 1975 through June 1997, at which point he retired 
from service.  Service medical records mention treatment 
for right knee problems but do not mention left knee 
problems.  However, in his initial VA compensation claim, 
filed shortly after service in September 1997, the veteran 
claimed he was having pain in both knees since service.  

The veteran was discharged overseas, and an examination 
for the VA (performed overseas) was not conducted until 
December 1998.  That examination showed that there was 
crepitation of both knees, and diagnoses included 
chondromalacia patella of both knees (there were also some 
additional findings as to the right knee).  VA outpatient 
records from 1999 to 2001 refer to chondromalacia 
patella/patellofemoral syndrome and degenerative joint 
disease/arthritis of both knees. 

The RO has established service connection for right knee 
chondromalacia, but not for a left knee disorder.  In 
various written statements, the veteran has maintained 
that problems with both of his knees began in service.

Analysis

With respect to the issue of service connection for a left 
knee disability, the file shows there has been adequate 
compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The absence of abnormal left knee findings in the service 
medical records constitutes some evidence against service 
connection.  However, soon after discharge the veteran 
claimed he was having problems with both knees which began 
in service.  The Board notes the veteran served for over 
22 years, and his claim of continual left knee problems 
since service is more credible in that it was made 
immediately after service.  Although the VA claim was 
filed shortly after service, a VA compensation examination 
was not provided for more than a year later, and there was 
never an opportunity to show possible left knee arthritis 
by X-ray study within the year after service, as would 
raise a presumption of service connection.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a VA examination was eventually provided, 
there were similar findings of chondromalacia in both 
knees, which on its face raises a question of possible 
common origin.  The RO has already found right knee 
chondromalacia began in service, and it seems quite 
possible that left knee chondromalacia similarly began in 
service.  Later medical records also show similar findings 
as to both knees.

Although a left knee disorder was not diagnosed until 
after discharge, the evidence as a whole points to service 
onset.  38 C.F.R. § 3.303(d).  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran's left knee disability began 
in service.  A left knee disability was incurred in 
service, and service connection is warranted.


ORDER

Service connection for a left knee disability is granted.



		
	L.W. Tobin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

